UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6066




In Re:   WILLIAM HAMILTON,




                                                       Petitioner.



                 On Petition for Writ of Mandamus.
                        (9:00-cr-00263-SB-7)


Submitted:   May 25, 2007                  Decided:   July 17, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and KING, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


William Hamilton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William   Hamilton     petitions       for     a   writ    of   mandamus

claiming there was undue delay by the district court in disposing

of his 28 U.S.C. § 2255 (2000) motion.                    The Government filed a

response noting that on May 8, 2007, the district court entered an

order disposing of several of Hamilton’s motions, dismissed many of

his claims, and ordered that counsel be appointed and a hearing be

held to consider one of Hamilton’s claims.                In light of the court’s

action,   we    deny   as    moot   Hamilton’s      petition      for    a   writ   of

mandamus.*     We also deny his motions for clarification and for

summary   judgment.         We   grant    his    motion    to   proceed      in   forma

pauperis.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  PETITION DENIED




     *
      Hamilton also claims several pro se motions filed during his
criminal proceedings remain pending. Those motions were disposed
of by virtue of the criminal judgment.

                                         - 2 -